Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
2.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
3. 	Claims 1 – 2, 4, 7 – 11, 13, 16 – 20, 22 and 25 – 28  have been amended. No new matter has been introduced.
4. 	No new claim(s) has/have been added. 
5.	Claims 3, 12 and 21 have been cancelled. 
6.	Pending claims include claims 1 – 2, 4 – 11, 13 – 20, 22 - 28 (renumbered as claims 1-25).
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since thisapplication is eligible for continued examination under 37 CFR 1.114, and the fee setforth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office actionhas been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/06/2021 has been entered. 
Information Disclosure Statement 
The information disclosure statement filed on 04/23/2021, 04/19/2021, 03/11/2021, 02/16/2021 are compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Response to Arguments
Applicant' s arguments, see pages 9 - 13, filed 04/06/2021, with respect to the rejection(s) of claim(s) 1 – 2, 4, 7 – 11, 13, 16 – 20, 22 and 25 – 28  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

1.	Claims 1 – 2, 4 – 11, 13 – 20, 22 - 28 (renumbered as claims 1-25) are allowed. The Applicant's arguments (pages 9 - 13) along with the amendments to the most recent set of claims submitted on 04/06/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…transmitting a beam reference signal (BRS) during a synchronization subframe; 
	transmitting, to a user equipment (UE) on a control channel, downlink control information (DCI) indicating one or more beam indexes, wherein each beam index corresponds to a beam;  and
	 transmitting, to the UE, a reference signal[[s]] through a beam  corresponding to a beam index from the one or more beam indexes, wherein the reference signal[[s]] is  a beam refinement reference signal (BRRS), wherein at least one of the one or more beam indexes corresponds to a beam of the BRS.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463